      Case 5:08-cr-00242-RDP-HNJ Document 1233 Filed 12/12/19 Page 1 of 2                            FILED
                                                                                            2019 Dec-12 PM 04:19
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION


 UNITED STATES OF AMERICA,                      }
                                                }
 v.                                             }    Case No.: 5:08-CR-242-RDP-HNJ-9
                                                }
 ROBERT MICHAEL EVANS,                          }
                                                }
         Defendant.                             }



                                            ORDER


        This case is before the court on Defendant Robert Evans’ Renewed Motion for

Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A), (Doc. # 1226).

        The court held a telephone conference with counsel for the United States and Defendant

Robert Evans on December 11, 2019. The court held preliminary discussions with counsel on

Defendant’s current medical condition and treatment options. As indicated on the record at the

conference, counsel for the United States is DIRECTED to confer with officials at the Bureau of

Prisons where Defendant Evans is incarcerated to determine: 1) the status of the pending transfer

of Defendant Evans to a Bureau of Prisons medical facility; and 2) what medical treatment plan

and options will be implemented to address Defendant Evans’ health conditions during his

incarceration at a medical facility, including the timeframe for such treatment. Counsel for the

United States shall submit a report of the above findings to the court no later than December 20,

2019.
Case 5:08-cr-00242-RDP-HNJ Document 1233 Filed 12/12/19 Page 2 of 2



 DONE and ORDERED this December 12, 2019.



                               _________________________________
                               R. DAVID PROCTOR
                               UNITED STATES DISTRICT JUDGE




                                 2
